SUPREME COURT OF THE STATE OF NEW YORK
              Appellate Division, Fourth Judicial Department

659
CA 13-02157
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, SCONIERS, AND DEJOSEPH, JJ.


JESSICA SANCHEZ, PLAINTIFF-APPELLANT,
ET AL., PLAINTIFF,

                     V                                               ORDER

MARY E. DAWSON AND BIRNIE BUS SERVICE, INC.,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


BRINDISI, MURAD, BRINDISI & PEARLMAN, LLP, UTICA (STEPHANIE A. PALMER
OF COUNSEL), FOR PLAINTIFF-APPELLANT.

BREEDLOVE & NOLL, LLP, CLIFTON PARK (CARRIE MCLOUGHLIN NOLL OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order and judgment (one paper) of the Supreme Court,
Oneida County (Bernadette T. Clark, J.), entered July 18, 2013. The order
and judgment denied the motion of plaintiff Jessica Sanchez to set aside
a jury verdict.

     It is hereby ORDERED that said appeal is unanimously dismissed without
costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435;
see also CPLR 5501 [a] [1]).




Entered:   August 8, 2014                          Frances E. Cafarell
                                                   Clerk of the Court